Citation Nr: 1548296	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005 and from August 2005 to August 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Fargo, North Dakota, RO.
 
In April 2015, the Veteran appeared at a hearing before the undersigned.


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea.  He gives a history of daytime fatigue and sleep disturbance since service.  His girlfriend reported that he began snoring during service.  See Sleep Study (May 8, 2012).
Service treatment records show numerous complaints and treatment for trouble sleeping and difficulty breathing.  See STR (July 24, 2008; September 17, 2010; May 23, 2011).

In May 2012, approximately nine months after separation from service, a polysomnogram revealed moderate obstructive sleep apnea.  In July 2013, a VA examiner confirmed the current diagnosis of sleep apnea, but did not address whether it was related to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

It is undisputed that the Veteran had trouble breathing and sleeping in service and that he has a current diagnosis of sleep apnea.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Under these unique circumstances, the Board finds that the numerous reports of sleep disturbance and snoring in and since service coupled with the diagnosis of sleep apnea within one year after separation from service are afforded sufficient evidentiary value to support a nexus between the Veteran's current sleep apnea and his in-service sleep problems at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his sleep apnea is related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


